DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
The foreign priority document No. 2020-055787 filed on March 26, 2020 in Japan has been received and it is acknowledged.

Drawings
The drawings are objected to because a single view used in an application to illustrate the claimed invention must not be numbered and the abbreviation "FIG." must not appear.(see 37 C.F.R. 1.84(u) Numbering of views).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In par.0018, “FIG.1” should be corrected to read “The FIGURE”.
At the beginning of par.0131, “FIG.1” should be corrected to read “The FIGURE”.
In par.0131, “result of FIG.1” should be corrected to read “result of the FIGURE”.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: the limitation “the ionic conductive polymer being formed of polyethylene oxide, a copolymer having a polyethylene oxide structure, ethylene oxide, a copolymer having an ethylene oxide structure, or a derivative thereof” should be corrected to read “the ionic conductive polymer being formed of polyethylene oxide, a copolymer having a polyethylene oxide structure, a polymer or copolymer having an ethylene oxide structure, or a derivative thereof”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (WO 2019/004699, with citations from the English equivalent US 2020/0203757).
With regard to claim 1, Park et al. teach the lithium secondary battery of fig.4:

    PNG
    media_image1.png
    300
    302
    media_image1.png
    Greyscale
(par.0017).
	The battery comprises a protective layer (55) formed on the negative current collector (51) and a positive electrode comprising the positive electrode mixture (43)(par.0088 and par.0093).
	The positive electrode mixture may comprise an olivine-based lithium metal phosphate, such as LiFePO4 (par.0050-0052 and par.0145). This is “a positive electrode material which is capable of desorbing lithium ions when the battery is charged”, as defined in par.0011-0013 of the specification of the instant application.
	Park et al. further teach that the protective layer (55) comprises a lithium ion conductive polymer (par.0089-0091), and it is equivalent to the “ionic conductive polymer layer which is provided on the current collector” in claim 1.
Therefore, the battery in fig.4 of Park et al. is equivalent to the lithium ion polymer battery in claim 1.
	With regard to claim 4, Park et al. teach that the lithium ion conductive polymer may be polyethyleneoxide (PEO) (par.0090, par.0156), and a lithium salt may be added to further increase lithium ion conductivity (par.0095-0096, par.0156).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2019/004699, with citations from the English equivalent US 2020/0203757) in view of Liang et al. (US 2014/0147586).
With regard to claims 2 and 3, Park et al. teach the battery of claim 1 (see paragraph 8 above), wherein the positive active material is LiFePO4 (par.0050-0052 and par.0145).
Park et al. fail to teach carbon coated-LiFePO4.
However, Liang et al. teach that a carbon coating improves the conductivity and electrochemical performance of LiFePO4 (par.0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use carbon-coated LiFePO4 as the positive active material in the battery of Park et al., in order to take advantage of its improved electrochemical performance.
LiFePO4 is a core particle of formula LixAyDzPO4 in claims 2 and 3, wherein x=1, A is Fe, y=1, and z=0.
The carbon coating is equivalent to the “carbonaceous film with which surfaces of the core particle are coated”.

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wakihara et al. (US 2009/0104538), as evidenced by Schneuwly et al. (US 2010/0020471) and in further view of Zhang et al. (US 2018/0294483).
With regard to claim 5, Wakihara et al. teach a lithium-ion battery solid polymer electrolyte comprising an organic polymer and a lithium source (abstract), wherein the organic polymer is an ion conductive polymer and the lithium source is a lithium salt (par.0037-0038).
The solid polymer electrolyte is bonded to the anode and the cathode materials (par.0043), wherein the cathode material may be LiFePO4 (par.0065). 
A cathode including LiFePO4 is “a positive electrode that includes at least a positive electrode material which is capable of desorbing lithium ions when the battery is charged”, as defined in par.0011-0013 of the specification of the instant application.
The solid polymer electrolyte including an ion conductive polymer is equivalent to the “ionic conductive polymer layer” in claim 5.
Wakihara et al. do not specifically teach that the solid polymer electrolyte is bonded to the anode.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to first bond the solid polymer electrolyte to the anode, then to bond the cathode to the anode having the solid polymer electrolyte bonded thereon.
Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.(Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)) (MPEP 214403.IV.C. Changes in Sequence of Adding Ingredients)	
Therefore, the first step in claim 5 is obvious over Wakihara et al.
Wakihara et al. fail to teach the water removal step in claim 5.
However, it is well-known in the art that a laminate including the electrodes may be subjected to drying for water removal before sealing, as shown in par.0051 of Zhang et al. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to subject the assembly comprising the anode, cathode, and solid polymer electrolyte of Wakihara et al. to drying for water removal.
Wakihara et al. further teach that an assembly comprising the anode, cathode, and solid polymer electrolyte is used in a coin cell (par.0066). A coin cell is a sealed cell, as evidenced in par.0063 of Schneuwly et al. This implies that the sealing step in claim 5 has been performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722